Dear Commissioner Drennen:
You requested the opinion of this office concerning whether the Department of Education may pay school districts $17.2 million out of the estimated Minimum Foundation Program ("MFP") appropriation for FY 2000-2001, if the liability arose from an audit adjustment for FY 1999-2000.
Senate Concurrent Resolution 159 of the 1999 Regular Legislative Session provided as follows:
  VI.  ADJUSTMENTS FOR AUDIT FINDINGS AND DATA REVISION
    Adjusted monthly payments will be made to each parish or city school board as reflected in the department's annual Budget Letter. In the event a school board received less per month than it was actually entitled to during the first months of the school year, the monthly allotment for the remaining months of the fiscal year will be adjusted upward. The reverse applies if a school board has received more than it should have.
    Reviews of the districts' data used in determining their Minimum Foundation Program allocation may result in changes in final statistical information. The Minimum Foundation Program allocation adjustments necessary as a result of these audit findings will be made in the following school year.  (Emphasis added)
Identical language is contained in SCR 58 of the 2000 Regular Legislative Session and SCR 139 of the 2001 Regular Legislative Session, which are the legislative approvals of the MFP Formula for FY 2000-2001 and FY 2001-2002.
Based upon the emphasized language, it is the opinion of this office that an adjustment necessary in 1999-2000 would have become part of the 2000-2001 formula and become a bona fide liability for FY 2000-2001.
La.R.S. 39:82(A) states, in pertinent part, that ". . . [a]ny appropriations . . . of the preceding fiscal year remaining at the end of the fiscal year against which bona fide liabilities existed as of the last day of the fiscal year may be withdrawn from the state treasury during the forty-five day period after the last day of the fiscal year. . ."   In other words, bona fide prior fiscal year obligations may be paid with prior year revenues during the forty-five days after June 30 or through August 14.
It is the opinion of this office that bona fide obligations of the 2000-2001 MFP are payable from the 2000-2001 MFP appropriation, provided that the payment is made on or before August 14, 2001. The MFP appropriation is a "be it more or less estimated" appropriation, which is an authorization for the expenditure of the actual amount necessary to satisfy the purpose for which the appropriation is made.  Op.Atty.Gen. No. 94-548.  Accordingly, there is sufficient budget for the payment of the additional $17.2 million for the MFP.
Trusting this adequately responds to your request, we remain
Yours very truly,
                                 RICHARD P. IEYOUB Attorney General
                                 BY: ____________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH
Date Received:
Date Released: August 7, 2001